 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDCovington Furniture Mfg. Corp.andLocal 282,UnitedFurniture Workers of America,AFL-CIO. Case 26-CA-4829June 28, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn March 27, 1974, Administrative Law JudgeHerzel H. E. Plaine issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Covington Furniture Mfg.Corp., Covington Tennessee, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.DECISIONHERZEL H. E. PLAINE, Administrative Law Judge: Theprincipal issue in this case is whether Respondent, a furni-ture manufacturer, refused to bargain in good faith for aninitialcontract with the Charging Party (Union), the certi-fied representative of Respondent's production and mainte-nance employees at the Covington, Tennessee, plant, inviolation of Section 8(a)(5) and (1) of the National LaborRelations Act (the Act). Additionally, there is the derivativeissueof whether there were 8(a)(3) and (1) violations forRespondent's alleged failure to reinstate applying strikersafter the conclusion of the strike prompted by the failure ofbargainingThe complaint, filed September 28, 1973, on a charge bythe Union filed August 15, 1973 (and amended charges filedSeptember 27 and December 4, 1973), alleges that Respond-ent bargained in bad faith, with no intention of entering intoa contract, particularly by insisting, as a condition to execu-tion of a collective-bargaining contract, that the Unionagree to indemnify Respondent against any threat, coer-cion, harassment, or intimidation of employees, who arenot members of the Union, by payment to Respondent ofa penalty of $1,000 for each such occurrence.Respondent's indemnity-penalty condition was intro-duced into the negotiations on June 5, 1973, after bargain-ing had continued futilely over economic matters fromNovember 1972 through March 1973, after a strike by theUnion commencing on April 2, 1973, and after the Unioncapitulated to Respondent's economic and other contractterms on June 5, 1973, except, of course, for the newly raisedcondition.The Union and General Counsel contend that the in-demnity-penalty condition was not a mandatory subject ofbargaining under Section 8(d) of the Act, that the Unionwas not under a duty to bargain concerning it, and thatRespondent's insistence from June 5 onward that theUnion accede to the condition converted the strike, whichcontinued through June 22, 1973, from an economic strikeinto an unfair labor practice strikeRespondent argues in its defense that the indemnity-pen-alty condition was a nondiscrimination proposal and be-came a mandatory subject of bargaining and a conditionupon which it could insist, without violation of Section8(a)(5), because of alleged acts of violence, threats, andintimidation against nonstriking workers in the course ofthe strike.The complaint further alleges that, since the conclusionof the strike, Respondent has failed to reinstate 10 of theapplying strikers to their former or substantially equivalentjobs, and delayed 2 months in restoring an 11th striker toher former job. General Counsel grounds the resulting8(a)(3) and (1) violations alleged, primarily, on the duty topromptly reinstate applying unfair labor practice strikers totheir former or substantially equivalent jobs even thoughpermanent replacements may have been hired; and, second-arily, if the strikers were not unfair labor practice strikers,on Respondent's failure to accord them the preferentialstatus of economic strikers and immediately reinstate themwhen their previous or substantially equivalent positionsbecame available.In opposition, Respondent contends that the strikers werenot unfair labor practice strikers, and that as economicstrikers there were no vacancies to which to restore somewho applied, that several did not apply for reinstatementand that one striker was not entitled to reinstatement be-cause of alleged picket line violence.The case was tried in Covington, Tennessee, on Decem-ber 4, 5, and 6, and in Memphis, Tennessee, on December18, 1973. General Counsel and Respondent filed briefs, aswell as earlier separate memoranda on the question ofwhether Respondent's indemnity-penalty condition was amandatory or nonmandatory subject of bargaining.Upon the entire record in the case, including my observa-tion of the witnesses and consideration of the briefs andmemoranda, I make the following:FINDING OF FACTIJURISDICTIONRespondent is a Tennessee corporation with its office and212 NLRB No. 56 COVINGTON FURNITURE MFG. CORP.215plant in Covington,Tennessee,where it is engaged in themanufacture and sale of furniture.In the 12 months prior to filing of the complaint, Re-spondentpurchasedand receivedat Covington productsvalued'in excessof $50,000 directlyfrom points outsideTennessee,and soldand shippedfrom Covington productsvalued in excess of $50,000 directlyto pointsoutside Ten-nessee.Respondent is, as the parties admit,an employer engagedin commercewithinthe meaning of Section2(6) and (7) ofthe Act.The Unionis, as the parties also admit,a labor organiza-tion withinthe meaning of Section2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. Negotiations for a Contract and StrikeRespondent's office and its plant for the manufacture offurniture are at Covington,Tennessee,about 50 miles northof Memphis.Following a Board conducted election in October 1972,the Union was certified on October31, 1972, as the bargain-ing representative of the unit of the plant production andmaintenance employees and the truckdrivers. At the timeRespondent had about 100 employees.On a request for contract negotiations,November 13,1972, bargaining began in December 1972, and continued,without agreement reached,through January,February,and March 1973. In charge of negotiations for the Unionwas the full-time president of the Local, LeRoy Clark, ofMemphis. In charge of negotiations for the Respondent wasits lawyer,William E. Fortas, also of Memphis. Clark wasassistedby anemployee committee,and Fortas was assistedby Respondent's president,J.William Patten.The parties were unable to reach agreement on wages,vacations,holidays, and seniority,according to Union Pres-ident Clark, and the Union went on strike on April 2, 1973.According to Respondent's vice president,J.Kenneth Pat-ten, son of President J. William Patten,Respondent hadbetween 110 and 115 employees at the time,and about 60to 70 went on strike.Vice President J. Kenneth Patten, whosaid he was in charge of hiring and firing, testified thatreplacements were hired for all employees who went onstrike.Contract negotiations did not cease.A meeting of thenegotiating teams was held at the office of the federal medi-ator in Memphis on May 30,1973, where the mediatortransmitted messages between the two groups. Union Presi-dent Clark proposed a settlement on a 20-cent wage in-crease, a 5-cent increase for new hires to start at $1.65 perhour, seniority as the Union had proposed it, 1 week vaca-tion after 1 year of employment,2 weeks vacation after,2years of employment,a contract for a year, and return ofall strikers to their jobs.Lawyer Fortas responded that this was not satisfactory,that Respondent wanted a contract of less than 1 year toexpire at the end of the certification year in October 1973,seniority of laid off employees to cease after 30 days, andassurance against harassment of people currently working.The Union would not accept this proposal and made acounterproposal,namely, that it would accept the last offermade by Respondent prior to the beginning of the strike andthe return of the strikers to their jobs. Respondent rejectedthe counterproposal and raised four points, according toUnion President Clark: that return of the strikers wouldhave to be in accordance with law, that seniority would haveto be as Respondent originally proposed it, that there wouldhave to be some stipulation of no harassmentby thestrikersof the working employees,and that the contract would haveto be for less than 1 year in duration.Union President Clark's response was still another coun-terproposal, that there be a 1-year contract with seniority asthe Union had previously proposed it, and the rest of thecontract as Respondenthad previouslyproposed it. Re-spondent would not accept this further counterproposal.The meeting broke off without a new date set,but with anindication that Respondent would do some research of re-call rights versus seniority rights and that there might besome telephone discussions.On request of Union President Clark, the Federal media-tor arranged a meeting in his Memphis office on June 5,'1963, where Clark, Lawyer Fortas, and the mediator metface to face. Clark offered to accept, on behalf of the Union,Respondent's last offer made in the previous May 30 meet-ing, including an October31, 1973,termination date for thecontract.Fortas replied there wouldhave to be a no-harass-ment article that included financial penalties if there was tobe an agreement,and he submitted to Clark a draft of thepenalty clause,exhibit GC-5, as follows:There shall be no discrimination against any employ-ee because of his membership or non-membership inthe Union. The Union further agrees that neither it norits agents, servants,attorneys, members or anyone act-ing in its behalf will threaten,coerce, harass, or intimi-date employees who are not members of the Union andwill owe damages to the Company in the amount of$10,000.00 for each such occurrence of threats, coer-cion,harassment or intimidation.The Union specifically agrees that,itwill be boundand liable for the acts of itself,itsagents,servants,attorneys,members or anyone acting in its behalf,whether authorized or not. If the Company is requiredto file legal action to collect said monies,then theUnion agrees to pay all costs of said action,includingthe Company's attorney fees.Union President Clark said that the Union could not andwould not agree to any financial penalty provision. Hewrote out in his own hand a proposed article to take careof what he thought was the problem raised by Lawyer For-tas, an article recognizing the right of the Employer to im-mediatelydischargeany employee who engaged inharassment or intimidation of nonunion member employ-ees, exhibit GC-6, as follows:There shall be no discrimination against any employ-ee because of his membership or non-membership inthe Union.The Union further agrees that neither it norits agents,servants, attorneys, or members will threat-en, coerce, harass, or intimidate employees who are notmembers of the Union.The company further agrees that neither it nor itsagents, servants, attorney or employees will threaten, 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoerce, harass or intimidate employees who are mem-bers of the the Union.Employees guilty of violating the Terms of the abovesection of the contract are subject to immediate dis-charge.Lawyer Fortas said that Clark's proposal (exhibit GC-6)was unacceptable, that it did not meet the problem withwhich he was concerned, namely, dangers of threats andharassment from nonemployees, including striking employ-ees that Respondent might not reinstate to their jobs. Fortasenumerated some examples of alleged threats and events(such as bricks through windshields) he said had occurred.Clark protested that he had been on the picket line practi-cally every day (employee testimony indicated that this wasso), and he had not heard of violence or threats during thestrike; and that this was the first time either Fortas or hisprincipal had mentioned these alleged wrongdoings. Fortasadmitted (his testimony) that this latter was true, neverthe-less insisted that his client had to have the protection andthat only a financial penalty would provide the effectiveprotection.In their discussion that day, Clark had noted thatRespondent's draft, exhibit GC-5, was one-sided and appli-cable only to the Union; and in his proposed solution, ex-hibitGC-6, Clark had included language seeking to makemutual the obligation to refrain from harassment. Fortassaid he would redraft his proposal to make it apply to bothsides, but Clark reiterated that he could not agree to anyfinancial penalty or indemnity. The meeting adjournedwithout any new time fixed for a meeting, and the remain-der of the negotiations were between Clark and Fortis inmeetings at the Fortas office and by telephone.Fortas mailed Clark a redraft of exhibit GC-5, that ap-plied to obligation to refrain from harassment and the pen-alty to both Respondent and Union, and reduced thepenalty from the original $10,000 to $1,000 per occurrence,exhibit GC-7, as follows:There shall be no discrimination against any employ-ee because of his membership or non-membership inthe Union. The Company agrees that neither it nor itsagents, servants, attorneys, or members will threaten,coerce, harass, or intimidate employees who are mem-bers of the Union and will pay to the Union for eachsuch occurrence the sum of $1,000.00 as a penaltytherefor. The Union agrees that neither it nor its agents,servants, attorneys, or members will threaten, coerce,harass, or intimidate employees who are not -membersof the Union and will pay to the Company for-eachsuch occurrence the sum of $1,000.00 as a penaltytherefor.Both the Company and the Union agree that if eitheris required to file legal action to collect said monies andis successful, then the other will pay all costs of saidaction including attorney fees.Union President Clark telephoned Lawyer Fortas thatthe Union could not accept the revised proposal, exhibitGC-7, and that it could not accede to any financial indem-nity or penalty obligation of any size. Fortas indicated hisclient would not accept Clark's proposed solution, exhibitGC-6, that there had to be a financial penalty, and that theUnion would have to agree to the proposal, exhibit GC-7,if there was to be a collective bargaining contract. Clark metwith Fortas at the latter's office, and engaged Fortas infurther telephone calls, attempting to persuade Fortas andhis client to find an alternative to the financial penalty.Clark gave up on June 22, 1973, when it had become unmis-takably clear that Respondent would not budge from itsposition.While these negotiations with Lawyer Fortas were in pro-gress, Union President Clark, who usually went up to Cov-ington each day, reported to the strikers, who took 1-hourturns in picketing at Respondent's three gates and wouldmeet daily at the general store a quarter of a mile down theroad from Respondent's plant, when not on picket duty. AsClark and a number of the employees testified, he advisedthem of Respondent's $10,000 indemnity-penalty require-ment, exhibit GC-5, and later of the reduced requirementto $1,000, exhibit GC-7, and told them each time that theUnion could not agree to any such condition.On June 22, 1973 (a Friday), Union President Clark in-formed the assembled strikers at the general store that Re-spondent would not give them a contract without theiracceding to the indemnity-penalty condition, that theUnion could not agree to such condition, and that he wasterminating the strike. He told them to report back to theplant the following Monday morning for their jobs.B. Section8(a)(5) and (1) FindingsAs Respondent's negotiating representative Lawyer For-tas conceded in his testimony, the only'matter that stood inthe way of agreement on a collective-bargaining contractwasRespondent's insistence that theUnion acceptRespondent's indemnity-penalty proposal contained in ex-hibitGC-7. Again, as Fortas acknowledged, Union Presi-dent Clark had been clear, from the time the proposal wasintroduced into the negotiations, that the Union would notaccept a financial indemnity or penalty obligation, andClark had declined to bargain about a financial obligation.He had offered a nonfinancial alternative remedy, exhibitGC-6, in place of the financial obligation, as a means ofmeeting Respondent's alleged problem concerning futureharassment and, when rejected, had invited other nonfinan-cial alternatives from Respondent. However, Respondentrefused to negotiate or accept anything other than the mon-ey penalty or indemnity, and the Union continued to de-cline to negotiate or accept the monetary obligation, whichit regarded as a nonmandatory subject of bargaining.While Section 8(d) of the Act does not provide a list ofsubjects for mandatory bargaining, it does establish a limi-tation against which proposed topics must be measured. Ingeneral terms, the limitation includes only issues that settlean aspect of the relationship between employer and employ-ees,N.L.R.B. v. Borg-Warner,356 U.S. 342, 350 (1958);ChemicalWorkers v. Pittsburgh Plate Glass Co.,405 U.S.157, 178 (1971).InBorg-Warner,the Supreme Court held nonmandatoryan employer proposal that required the union to take aballot among all union and nonunion employees and obtaina majority authorization of the employees before strike ac-tion could be taken or a final offer refused. InPittsburghPlate Glass,the Supreme Court held nonmandatory an em- COVINGTON FURNITURE MFG. CORP.217ployerproposal for midterm unilateral,modifications ofbenefits of retired(as distinct from active)employees.InBorg-Warner,356 U.S.at 349,the Court pointed outthat, with respect to subjects within the area of mandatorybargaining"neitherparty islegally obligatedto yield... .As to othermatters, however,each party is free to bargainor not to bargain or to agree or not to agree."In the caseat bar, as inBorg-Warner,there was no issue about theemployer having met the statutory standard of good faithwhen negotiations were in progress on subjects of mandato-ry bargaining."But that good faith,"as the Court said,"does not license the employer to refuse to enter into agree-ments on the groundthat theydo not include some proposalwhich is not a mandatory subject of bargaining. . . [S)uchconduct is,in substance,a refusal to bargain about thesubjects that are within the scope of mandatory bargain-ing."Ibid.In holding that the employer's demand was a nonmanda-tory subject of bargaining,356 U.S. at 349-350, the Courtnoted that the provision(a ballot authorization by a majori-ty ofall employees before strike action could be taken or afinal offer refused)related only to the procedure to be fol-lowed by theemployees among themselves before theUnion might call a strike or refuse a final offer. "It settlesno term or condition of employment-itmerely calls foran advisoryvote of the employees.It is not a partial 'no-strike' clause.A `no-strike'clause prohibits the employeesfrom strikingdungthe life of the contract.It regulates therelations between the employer and the employees... .The `ballot'clause, on the other hand,deals only with rela-tions between the employees and their union."Following the analogy ofBorg-Warner,and prior theretoon not inconsistent reasoning,the Board and the courtshave consistently treated a contract requirement of a perfor-mancebondor financial indemnity agreement proposed byeither employer or union for the other,as a nonmandatorysubject of bargaining,and have held that employer or unioninsistence to impasse on such a requirement was a violationof the obligation to bargain,in good faith.Among the earli-est cases wereJasperBlackburn ProductsCorp.,21 NLRB1240(1940);ScriptoMfg. Co.,36 NLRB 411,426-428(1941);Standard Generator Service Co.,90 NLRB 790, 800(1950), enfd.186 F.2d 606(C.A. 8,195 1);and E.A. Taormi-na, d/b/a TaorminaCo.,94 NLRB884, 900-901 (1951),enfd.207 F.2d 251 (C.A.5, 1953),each holding that theemployer's insistence to impasse on the union providing aperformancebondto insure performance of a contract pro-vision or provisions was a violation of Section 8(a)(5) and(1) of the Act.Correspondingly,International Brotherhood of Teamsters(Conways Express),87 NLRB 972,978-979(1949), affd. onother groundssub nom Rebouinv.N.L.R.B.,195 F.2d 906(C.A. 2, 1952),held that the union violated Section 8(b)(3)of the Act in insisting to impasse on a performance bond bythe employer as a condition for entering into a collective-bargaining contract, just as an employer on his part violatedSection8(a)(5) bydemanding a performance bond of theunion, citing, among others,BlackburnandScripto, supra.The rationale, said the Board,for either the 8(a)(5) or 8(b)(3)violation was that the proponent of the condition "soughtto prefix fulfillment of its statutory obligation with a condi-tion.not,within the provisions, and manifestly inconsistent,with the policy of the Act"; that the reasonableness andgood faith of the proponent in advancing the proposal wasnot decisive; and that the tendency of the proposal to delay,impede, or otherwise circumscribe the bargaining processrendered the proposal improper.Inpost-Borg-Warnercases, the Board and courts contin-ued to regard insistence on performance bonds as violationsof either Sections 8(a)(5) or 8(b)(3). InN.L.R.B. v. AmericanCompress Warehouse,350 F.2d 365, 369-370, (C.A. 5, 1965),cert. denied 382 U.S. 982 (enfg. 144 NLRB 433,437 (1963)),the employer was held to have violated Section 8(a)(5) and(1) of the Act by insisting that the union provide a suretybond, on the ground that the requirement of a performancebond was not within the compass of mandatory collectivebargaining. InLocal 164, Brotherhood of Painters, etc. v.N.L.R.B.,293 F.2d 133, 135-136 (C.A.D.C., 1961), cert.denied 368 U.S. 824 (enfg. 126 NLRB 997 (1960)), unioninsistence on a performance bond by the employer was heldto have violated Section 8(b)(3), on the ground that require-ment of a performance bond had nothing to do with perfor-mance of work but was a condition that had to be metbefore work was even undertaken. Hence, concluded thecourt, it was unwilling to say that a condition precedent toemployment was a "condition of employment" such as wag-es and hours, within the meaning of Section 8(d) of the Act,and therefore execution of a performance bond was not acondition of employment and not a subject of compulsorybargaining. The court found support for its position inN.L.R.B. v. Dalton Telephone Co.,187 F.2d 811, 812 (C.A. 5,1951), cert. denied 342 U.S. 824, a case where the employerhad insisted as a condition of bargaining that the unionregister under the Georgia code to be subject to suit on itscontract, and the Board and Fifth Circuit held that theemployer's insistence that the union become amenable tosuit in a state court was outside the sphere of terms andconditions of employment. Said the court, inLocal 164,Painters,the demand that the employer give a bond to paya penalty is comparably outside the area of compulsorybargaining.In two other postBorg-Warnercases, one involving anemployer violation, the other a union violation, the financialindemnity conditions demanded'were even more akin to theprovision in the case at bar than the performance bondconditions.InN.L.R.B. v. Davison, d/b/a Arlington Asphalt Co.,318F.2d 550, 554-558 (C.A. 4, 1963), enfg. 136 NLRB 742,745-747 (1962), the sole issue upon which the negotiatingparties could not agree was employer insistence on a$10,000 indemnity agreement by the union to secure theemployer against loss of jobs or profits in event there wereboycotts or work stoppages caused by a rival union or refus-al of work to the employer by building contractors doingwork serviced by the rival union.The Board held that the employer's indemnity proposaldid not concern itself with relations between the employerand its employees but with relations between the employerand other employers and unions. Said the Board, the casewas no different from those involving performance bonds,not deemed mandatory subjects of bargaining, and insis-tence on the condition violated Section 8(a)(5) and (1) of the 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct. The Board went on to point out that the indemnityproposal could not be found to be a mandatory subject ofbargaining because it, like the performance bond, is relatedto security for the contracting party-the employer-ratherthan relating to a benefit or security for the contractingparty's employees. Indeed, said the Board, the employer'sindemnity proposal goes even beyond the obligation of aperfoormance bond, because it demands monetary assurancefrom the union for acts of third parties. Public duties (toengage in good faith collective bargaining, etc.) may not beset at naught because of alleged private inconvenienceclaimed to exist by reason of actions or threatened actionsof third persons. 136 NLRB at 745-747.The Court of Appeals for the Fourth Circuit affirmed theSection 8(a)(5) and (1) violations, 318 F.2d 550, approvingthe analogy between the indemnity proposal and perfor-mance bond (as nonmandatory subjects of bargaining), andholding that the good faith of the employer in making thenonmandatory proposal was no defense to the violation ofSection 8(a)(5). The court noted that it is the particularproposal, not merely the problem that generated the propos-al or to which the proposal is addressed, that must concern"wages, hours, and other terms and conditions of employ-ment" (Section 8(d) of the Act) in order to be considered amandatory subject of bargaining. The indemnity clause,said the court, bore no direct or reasonably certain relation-ship to protection of employees (against curtailment ofwork). Only indirectly, at best, could the proposal have beensaid to secure employees their jobs and to concern relationsbetween the employer and the employees, under theBorg-Warnertest. In design, said the court, the indemnity clausewas to secure the employer against loss. The outside forcesthat the employer feared were beyond the union's control.318 F.2d at 554-558.InCarpenters District Council of Detroit,145 NLRB 663,664-668 (1963), the Board found that the union violatedSection 8(b)(3) by insisting that the employer (who had beendelinquent in wage payments) agree to provide an escrowfund of $2,500 as security for payment of wages. The Boardheld that it is an unfair labor practice for either an employeror a union to insist that the other party post a performancebond on its equivalent as a condition precedent to enteringinto a collective-bargaining agreement. Such clauses werenot mandatory subjects of bargaining, and the reason-ableness of the demand or the good faith of the proponentin making it were not decisive. Reiterating theratio deciden-diof the earlier cases, the Board said that it is the tendencyof such proposals to delay or impede or otherwise circum-scribe the bargaining process that renders the clauses im-proper.The Board took occasion in theCarpenters of Detroitcaseto bolster and clarify its decision of the previous year inArlington Asphalt(136 NLRB 742), discussedsupra,whereinit had pointed out that the indemnity proposal under scruti-ny, like a performance bond, related to security for thecontracting party rather than relating to a benefit or securityfor the employees. Noting that this phraseology was notfelicitous and was meant only to emphasize that the indem-nity clause in question, no less than a performance bond,was by itsverynature a nonmandatory subject of bargain-ing, the Board stated there was no intention to differentiatebetween performance bonds relating to benefits for employ-ees (as in the case before it) and other performance bonds.Said the Board, the law from the beginning stood "squarelyfor the proposition that insistence upon any performancebond by either employer or labor union isper sean unlawfulrefusal to bargain." 145 NLRB at 667.Applying the law to the case at bar, Respondent's insis-tence to impasse that the Union agree to indemnify Respon-dent by a $1,000 payment of penalty for each occurrence ofany threat or act of harassment or intimidation against non-union employees of Respondent, as a condition for Respon-dent signing a collective-bargaining contract with theUnion, was a violation of Section 8(a)(5) and (1) of the Act.N.L.R.B. v. Davison, d/b/a Arlington Asphalt Co., supra,318F.2d 550, 554-558;Carpenters District Council of Detroit,supra,145 NLRB 663, 664-668. The indemnity-penalty con-dition insisted upon by Respondent was a nonmandatorysubject of bargaining, and whether Respondent had a rea-sonable basis for making the demand, or acted in good faithin proposing it, was not decisive and did not excuse theunfair labor practice.Ibid,andsee alsoInternational Broth-erhood of Teamsters (Conways Express), supraat 978-979,andNorth Carolina Furniture, Inc.,121 NLRB 41 (1958).'The nonmandatory nature (as a bargaining subject) of thecondition upon which Respondent insisted was not onlyevident from its form as a money penalty or security toindemnify Respondent for a possible injury,Carpenters Dis-trictCouncil of Detroit, supra,at 667, but also from itsclaimed objective which, as expressed by Respondent, wasto secure Respondent from feared harassment of its non-union employees by third parties who would not be employ-ees of Respondent,N.L.R.B. v. Davison, d/b%a ArlingtonAsphalt Co., supraat 557.Respondent contends that the indemnity-penalty clausewas a mandatory subject of bargaining because its purposewas to protect the rights of its employees under the Act.However, as pointed out by the court inDavison, supra,Respondent has confused the anticipated problem that,from its standpoint, generated the 'proposal, namely, theright of its employees to refrain from as well as participatein union activity and to be free from discrimination andinterference in that regard, with the particular proposal itdevised to solve the anticipated problem, namely, a finan-cial security provision to indemnify Respondent with aiThough the matter of reasonable basis for and good faith in making theindemnity-penalty proposal was therefore immaterial, I note in passing thatfrom the evidence adduced, plus Respondent's additional offer of proof,regarding alleged acts of picket line and other harassment of or violencetowards nonstriking employees and the employer, there may have been con-siderable exaggeration by Respondent of the nature of the events and of thealleged cause for concern. In this regard, it is noteworthy, among otherthings, that though the police were at the plant site and available to Respond-ent from the inception of the strike, there was no evidence of complaints tothe police of picket line misconduct or of action or arrests by the police atthe picket line except for the arrest of picketing employee Chaney, who wasarrested and fined $5 and costs for a remark to the arresting police officer;there were no charges filed by Respondent with the Board concerning picketline or other misconduct, and though Union President Clark came to thepicket line almost daily, there was no representation or protestation by Re-spondent to him concerning the alleged intimidation or acts of violence (ofwhich he and the employee picketis, who testified, said they were unaware)untilmore than two months after the strike began, when Respondent firstpresentedits penalty proposal to the Union on June 5, 1973 COVINGTON FURNITURE MFG. CORPfixedmoney penaltyif interferencewith the employees'rights should occur I Because such an indemnity provisionis not directly but only speculatively and at most remotelyrelated to terms and conditions of employment, and be-cause a proposal for such an indemnity provision has thetendency to circumscribe the bargaining process, it is not amandatory subject of bargaining, and insistence upon adop-tion of the provision as a condition for entering into acollective-bargaining contract wasaperserefusal to bargainin good faith.3 Respondent was guilty of such an unfairlabor practice.C. Section 8(a)(3) and (1) FindingsFollowing the end of the strike on June 22,1973, Respon-dent restored to employment a number of the striking employ-ees, but failed or refused to reinstate 10 applying strikers anddelayed reinstatement of l applying striker approximately 2months after application.The lawissettled that a strike in response to anemployer's violations of the Act is an unfair labor practicestrike, and the striking employees are entitled to full rein-statement to their former or substantially equivalent jobsimmediately upon their unconditional offer to return towork,even if permanent replacements for them have beenmade and discharge of such replacements is necessitated.MastroPlasticsCorp. v. N.L R.B.,350 U.S. 270, 278 (1956).A strikemay be an unfair labor practice strike notwith-standing it also has economic objectives,and the unfairlabor practice strikers must be rehired on demand eventhough there were also other causes of the strike.N L R.B.v.Fitzgerald Mills Corp.,313 F.2d 260, 269 (C.A. 2, 1963),cert.denied 375U.S. 834.Accordingly,a strike begun in support of economic ob-jectives that is subsequently converted to protest unfair la-bor practices becomes an unfair labor practice strike on thedate of the conversion.Philip Carey Mfg. Co. v. N.L.R.B.,331 F.2d 720, 728-729 (C.A. 6, 1964),cert.denied 379 U.S.888. The strikers become unfair labor practice strikers onthe date of the conversion and are entitled,upon an uncon-ditional offer to return to work,to immediate reinstatementif theyhave not been permanently replaced prior to theconversion date.Ibid,and seealsoN L R.B. v. Tom JoyceFloors, Inc.,353 F.2d 768, 772 (C.A. 9, 1965);N.L.R.B. v.Johnson SheetMetal, Inc.,442 F.2d 1056, 1061 (C.A. 10,2The courts in bothDavisonandLocal 164, Painterscalled attention to thefact that the Act provides remedies available to an employer for dealing withproblems of the kind anticipated,N L R B v Davison, d/b/a Arlington As-phalt Co, supraat 558, and to the Federal policy that Federal courts shouldenforce agreements on behalf of or against labor organizations as the meansfor obtaining industrial peace.Local 164, Painters, supraat 135JRespondent urges thatAllen Bradley Co v N L R B,286 F 2d 442 (C A7, 1961), supports its position,but that case is inapposite There the court(disagreeing with the Board)held that a condition sought by the employerfrom the union,to curtail the right of the union to fire or otherwise disciplinemembers who might continue to work during a strike,was a mandatorysubject of bargaining(rather than a nonmandatory matter between employ-ees and their union,as the Board held)Without debating the merits of thedecision,it dealt with nothing akin to the proposal in this case of an indemni-ty arrangement or monetary penalty, payable by the union to the employer.in the nature of a performance bond2191971). If any of the applying striking employees were per-manently replaced prior to the conversion date, they areentitled to reinstatement as the former or substantially simi-lar jobs become available, before these jobs may be offeredto new employees.N.L.R.B. v. Johnson Sheet Metal, Inc.,supraat 1061;Laidlaw Corp.,414 F.2d 99, 103-105 (C.A. 7,1969), cert. denied 397 U.S. 920;American Machinery Corp.v.N.L.R.B.,424 F.2d 1321, 1325-1328 (C.A. 5, 1970).In the case at bar, the strike began as an economic strikeon April 2, 1973, in support of the employees' contractdemands. On June 5, 1973, when the Union acquiesced inand accepted Respondent's contract offer, Respondent onits part blocked agreement and the means of settling thestrike by proposing and unlawfully insisting upon the in-demnity-penalty provision as a condition of entering into acontract. The strike was converted on June 5 into a protestagainst the Respondent's unfair labor practices, and thestrikers became unfair labor practice strikers as of June 5,1973, entitled to immediate reinstatement upon an uncondi-tional offer to return to work if they were not permanentlyreplaced before June 5. If the applying strikers were perma-nently replaced before June 5, they were entitled to prefer-ential treatment (ahead of new applicants for jobs) as theirformer or substantially equivalent jobs became available;but, if only temporarily replaced, the unfair labor practicestrikers were entitled to immediate reinstatement upon ap-plication.Following termination of the strike on Friday, June 22,and onthe advice of Union President Clark, many of thestrikers reported to the plant on the next regular workday,Monday, June 25, requesting reinstatement, and someothers came in or telephoned in for the same purpose onsubsequent days Respondent's Vice President J. KennethPatten testified that Respondent restored to former or simi-lar jobs about 15 to 20 of the former strikers (Respondent'shiring list, June 25 through November 26, 1973, exhibitGC-4, indicates out of 90 new hires in that period there were19 former strikers rehired in the months of June, July, andAugust). As already indicated, the gravamen of the com-plaint is that Respondent unlawfully failed or refused toreinstate 10 other applying former strikers and delayed 2months in reinstating I (of the 19) taken backOf the 10 employees not reinstated, it was established that8-employees Lizzie (or Liz) Williams, Jerlene Gooden, Hel-en Harwell, Evelyn Byrd, Mattie Taylor, VeolaTaylor, EstelleMilbrook, and Dorothy Dowell-came to the plant and madeunconditional offers to return to work on June 25, 1973; thatemployee Gwen Hoffman telephoned an unconditional offerto return to work on July 2, 1973; and that employee CarolynChaney came to the plant and made an unconditional offerto return to work no later than July 25, 1973. The 11themployee, Iola Echols, who was reinstated by Respondenton August 27, 1973, made an unconditional offer to returnto work,at the plant,on June 25, 1973.In this connection it should be noted that Respondentfailed to keep any accurate and complete record of strikersrequesting reinstatement (by personal appearance or bytelephone), and kept no record whatsoever of replacementsof employees after the strike ended Nevertheless, tracingthe convolutions and contradictions of the testimony of thetwo Pattens, father and son, the net effect of their testimony 220DECISIONSOF NATIONALLABOR RELATIONS BOARDwas largely corroboration of the testimony of the employeesand support for the above findings I have made. While therewas an absence of any recollection by the Pattens of appli-cation for reinstatement by employees Gwen Hoffman,Veola Taylor, and Estelle Milbrook, a recollection that em-ployees Carolyn Chaney and Dorothy Dowell applied laterthan found above, and a conflicting recollection betweenthe Pattens as to when employee Iola Echols applied, thetotal testimony satisfied me that these attempted contradic-tions of the employees by the Pattens were unreliable andnot entitled to credence as indicated below.4Vice President J. Kenneth Patten initially testified thatwith the start of the strike, Respondent began hiring re-placements and hired replacements for all of the strikers.From his more detailed testimony about replacements, itbecame apparent that most if not all of these replacementswere trainees for the jobs, without prior experience in theparticular jobs, brought in at the starting rate of $1.60 perPresident JWilliam Patten gave the Board an affidavit on September 6,1973, stating that, we did not maintain a list (of former strikers applying forjobs) but we just tried to remember who asked and who didn't ask Threemonths later,at trial,he asserted, I didn't maintain a list, my son(JKennethPatten) did.When shown the conflict with his affidavit, J. William Pattensaid the affidavit really meant I, not we, maintained no list Still later, hechangedhis testimony to saythat he(JWilliamPatten)made a list, on June25, of the people he saw who asked for their-jobs back Then he changed thattestimony to say he made a list on June 26 of the people he saw on June 25,but asserted he saw no applying employees after June 25 His list was notoffered into evidenceThe son, J Kenneth Patten, initially testified, we kept a list, that is, mysecretary did it turned out that the secretary didn't keep a list, and 1Kenneth Patten testified he kept a handwritten list of employees who cameto him directly or of whom his dad told him He didn't know if his dad knewthat he kept a list from the beginning,said J Kenneth Patten The list, exhR-I, was admittedly incomplete (e g, employee Mattie Taylor with whomJWilliam Patten spoke on June 25 was omitted, as was employee DorothyDowell, whom J Kenneth Patten sought to make out as Dorothy Dyson onthe list applying September 27), and was admittedly erroneous as to some ofits dates (e g, employees Helen Harwell, Liz Williams, and Jerlene Goodenare listed as having applied in the week ending June 30 whereas JWilliamPatten saw them on June 25-he testified to seeing no employee after June25- and admitted he spoke with Harwell and Williams but not Gooden.who is on the list, and not Millbrook who is not on the list but came in withthe other three on June 25, and Iola Echols, with whom J William Pattenadmittedly spoke on June 25 is erroneously shown as applying on August 27)Thus, without going through more examples, it became obvious that neitherthe list of J Kenneth Patten nor the memory of either Patten was entitledto any weight where Respondent sought to contradict the employee testimo-ny concerning their applications for reinstatement or the time when madeEmployee Evelyn Byrdcame in seeking reinstatementon the firstworkingday after the strike, June 25, accompanied by employee Dorothy Dowell alsoseeking reinstatement. JWilliam Patten admitted that employee Byrd madesuch a request in his Board affidavit, though he attempted to wiggle out ofthe admission at trial on an alleged confusion of names, and J KennethPatten admitted that employee Dowell had applied though he tried to put thedate back to September 27, again on an alleged confusion of names Employ-ee Gwen Hoffman who telephoned her request for reinstatement twice onJuly 2, the second time to make sure she had not been misunderstood, wasturned away both times with the message that Kenny Patten was not hiringPatten admitted he had given no instructions to his telephone girl and theother clericals of the office on recording calls from applying strikers, whichwas consistent with Respondent's general lack of concern for keeping recordsconcerning applying strikers in the circumstances of this case, the absenceof a record by Respondent does not contradict employee Hoffman's claimand proof Likewise, the demonstrated inaccuracy of dates on exh R-Ieliminates itspotency to contradict employee Chaney's claim and proof thatshe saw J Kenneth Patten for reinstatement 2 or 3 weeks and not more thanImonthafter the strike ended, rather than on October 15 as listed on exhR- Ihour; and in many cases, Respondent was hiring two train-ees for each job and dropping the poorer of the two per-formers shortly after the hiring. For most of the jobs ofconcern to the 11 employees to this case, involving uphol-stering, sewing, and other phases of preparing furnitureparts and putting the parts together, Patten testified that thelearning period was from 4 to 6 months, and for some jobsfrom 3 to 4 months. In the less than 3-month period of thestrike there were many departures of replacements, andthere were replacements of replacements.Notable from this examination of the evidence was theabsence of any promise by Respondent to the replacementsthat they were permanent replacements. Indeed the implica-tion from the method of hiring, and the learning periodsneeded, was that the jobs might well be temporary. Whilean employer may hire permanent replacements during thecourse of the strike in order to protect and continue hisbusiness, and need not discharge those permanent replace-ments in order to create vacancies for economic (as distinctfrom unfair labor practice) strikers who wish to return towork,N.1, R B. v. MacKay Radio and Telegraph Co.,304U.S. 333, 345-346 (1939), the employer's hiring offer mustinclude a commitment that the replacement position is per-manent and not merely a temporary expedient subject tocancellation if the employer so chooses. SeeLaidlaw Corpv.N.L.R.B, supra,414 F.2d at 105;American MachineryCorp., supra,424 F.2d at 1327;Georgia Highway Express,165 NLRB 514, 516 (1967), affd. 403 F.2d 921 (C.A.D.C.,1968), cert. denied 393 U.S 935;Cyr Bottle Gas Co.,204NLRB No. 83, slip op. pp. 2-3 (1973).Itwould therefore appear that the nine employees whoapplied for reinstatement on June 25, and the two employ-ees who applied for reinstatement on July 2 and July 25,1973, respectively, were entitled to immediate reinstatementto their former or substantially similar jobs, ousting, if nec-essary, the temporary replacements occupying such jobswithout regard to whether the particular replacement for thestrikerwas hired before June 5 (when the strikers wereeconomic strikers) or hired on June 5 or after (when thestrikersbecameunfairlaborpracticestrikers).Respondent's failure or refusal to so promptly reinstate theformer striking employees was a violation of Section 8(a)(3)and (1) of the Act.Respondent's discriminatory purpose was accentuated bythe fact that in its hirings on and after June 25, 1973, itpassed over and ignored the 10 applying former strikers,who have not been reinstated, in favor of hiring new appli-cants who were nonstrikers, giving rise to an inference thatRespondent was attempting to reduce union support in theshop; compareCyr Bottle Gas Co, supra,204 NLRB No. 83,slip op. at p. 5. A list of approximately 50 new hires (whowere not former strikers) from June 25 to November 26,1973, in 8 job categories in which the 10 discriminatees hadvariously either worked or could qualify, appears as Attach-ment B to the brief of the General Counsel.'5The 10 former strikers, who were not reinstated, and their qualifications,were as follows (capabilities based on Vice President J Kenneth Patten'stestimony)-LizzieWilliams-employed approximately 4 years since September 1969,a cushion filler, also did cushion wrapping and layup work, capable oflearning upholstering which includes back, seat, and arm building, and trim- COVINGTON FURNITURE MFG. CORP.221The 11th employee, Iola Echols, was initially denied rein-statement when requested on June 25, 1973, and was alsopassed over and ignored in favor of a new applicant Frizzell(a nonstrilcer), who was given Echols' job as a seat builderwhen the first temporary replacement for Echols quit in theweek Echols applied for reinstatement. On August 27, 1973,2 months later, when it appeared that the second replace-ment Frizzell was quitting, Respondent reinstated employeeEchols to her former job. As already indicated, this delayin reinstating employee Echols was also a violation of Sec-tion 8(a)(3) and (1) of the Act.In the case of former striking employee Carolyn Chaney,see fn.5, supra,Respondent makes a special contention inits brief, that it was not obliged to reinstate her because shecommitted "violence" on the picket line. The contention issurprising in view of the fact that President J. William Pat-ten, who did the testifying for Respondent on this subjectin the case, made no claim of violence committed by em-ployee Chaney-he said he heard her threaten to beat uptwo employees coming to work one morning early in thestrike. But the factis,asemployee Chaney testified, andPatten conceded it, Chaney was arrested by a police officer,who was at the picket line, for a remark she made to him,and she was fined $5 and costs as a result. There was nocharge made to the police, as Patten also conceded, andthere was no charge made by the police, that Chaney threat-ened or inflicted violence on anyone. The Board recentlymade an extensive review inCoronet Casuals, Inc., 207NLRB No. 24, slip op. pp. 2-12 (1973), of when picket linemisconduct, ranging from violence to bad language, will orwill not justify denial of reinstatement to the employee in-volved. Without going into details or comparisons, it is quiteobvious that even if it is assumed that employee Chaney'sremark to the police officer constituted, and the $5 fineevidenced, picket line misconduct, it falls into the large classof minor acts of picket line misconduct that does not justifyan employer refusing to reemploy the picketing employee.out work).Helen Harwell-employedapproximately 4 years since August 1969, acushion wrapper, did cushion filling, filled arms and backs, built panels, didlayup work.JerleneGooden-employed approximately 1 year since September 1972,cushion filler, capable of cushion wrapping.Gwen Hoffman-employedapproximately 1 year since September 1972, ontufting machine at time of strike,operated freehand sewing machine,zippermachine, boxing machine,button machine,did rollup and layup work,stuffed pillows, capable of doing button making and panel building and oflearning upholstery work in its various facets.EvelynByrd-employed since March 1973, operated zipper and boxingmachine.Marne Taylor-employedsince February, 1973, seat builder, arm builder,and back builder, capable of doing trimout, springup, cushionwrapping, andcushion filling work.Veola Taylor-employedsince March 1973,panel builder,capable of seatbuilding,cushion wrapping,cushion filling,tnmout,and spring up work.EstelleMillbrook-employedsince March 1973, in upholstery departmentbuilding arms and backs for couches,capable of doing seat building, trimout,spring up, cushion wrapping, cushion filling, and frame preassembly work.Carolyn Chaney-employedapproximately 1 yearsinceSeptember 1972,did spring up of sofas and chairs, capable of doing seat building,buildingpanels, frame preassembly,cushion wrapping,and cushion fillingDorothyDowell-employed as panel maker, capable of doing arm build-ing, seat building,back upholstery,trimout, frame preassembly, spring up,cushion wrapping,and cushion filling.Ibid,slip op. p. 4.Respondent's refusal to reinstate employee Chaney onand after July 25, 1973, had no special justification and was,as already found, a violation of Section 8(a)(3) and (1) of theAct.CONCLUSIONS OF LAW1.By refusing, since June 5, 1973, to bargain in goodfaithwith the Union, specifically by insisting to impassethat the Union accede, as a condition of Respondent enter-ing into an otherwise agreed-upon collective-bargainingcontract, to a proposal embracing a nonmandatory subjectof bargaining, namely, an indemnity-penalty agreement,Respondent has engaged in unfair labor practices in viola-tion of Section 8(a)(5) and (1) of the Act.2.These unfair labor practices converted an economicstrike that began on April 2, 1973, into an unfair laborpractice strike on June 5, 1973, which strike was prolongedby Respondent's refusal to bargain in good faith.3.Notwithstanding unconditional requests for reinstate-ment by 11 former striking employees, Respondent failed topromptly reinstate them, or to offer them prompt reinstate-ment to their former or substantially equivalent jobs, andhas yet to reinstate or offer to reinstate 10 of them, therebyengaging in unfair labor practices in violation of Section8(a)(3) and (1) of the Act.4.The described unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYInasmuch as the parties were in agreement on the termsof the contract except for the indemnity-penalty provision,the Union appears entitled to an order that, upon requestof the Union, the Respondent sign a contract containing theprovisions agreed upon with the Union on June 5, 1973,(excluding, of course, the indemnity-penalty provision un-lawfully insisted upon by Respondent); or if no such requestismade, that Respondent, upon request, bargain in goodfaith with the Union with respect to the terms of a contractand, if an agreement is reached, sign it.Arlington AsphaltCo., supraat 748.In this connection the Union is entitled to application ofthe remedy developed by the BoardinMarjac Poultry Co—Inc—136 NLRB 785, 786-787 (1962),6 obviating technicalexpiration of the initial year of certification which,unlessaltered, began October 31, 1972 and would end October 31,1973. Respondent, by its unlawful refusal to bargain sinceJune 5, 1973, had deprived the Union of approximately 5months' bargaining time of the 1-year period immediatelyfollowing certification. Therefore, if the Union requests thatRespondent sign the agreement reached June 5, 1973, thecontract will be for the 5-month period (to the end of thecertification year) to which the Union agreed on June 5. Ifthe Union requests resumption of bargaining, Respondent's6 And seeCommerce Company d/b/a Lamar Hotel,140 NLRB 226, 229(1962), enfd 328 F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817BurnettConstructionCo.,149 NLRB 1419, 1421 (1964), enfd, 350 F 2d (C A. 10,1965),Capitan Drilling Co.,167 NLRB 144, 146 (1967), enfd. 408 F.2d 676(C.A 5, 1969) 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDobligation to bargain continues for at least an additional 5months from the resumption of good faith negotiations.Marjac Poultry Co., Inc., supra,136 NLRB at 787, fn. 6.Accordingly, it will be recommended that Respondent:(1) cease and desist from its unfair labor practices:(2) upon request, sign a contract with the Union contain-ing the provisions agreed upon with the Union on June 5,1973 (excluding the indemnity-penalty provision), or if nosuch request is made, upon request, bargain with the Unionin good faith and, if an agreement is reached sign it, recog-nizing that the last 5 months of the initial year of certifica-tion of the Union as representative of the bargaining unitshall be deemed to begin, under the Union's first option, onthe date that the parties sign the agreement reached June 5,1973, or, under the Union's second option, on the date thatRespondent commences to bargain with the Union in goodfaith:(3)Offer immediate and full reinstatement to her formeror substantially equivalent job to each of the unfair laborpractice strikers who applied, dismissing if necessary per-sons hired on and after April 2, 1973. In this regard, Re-spondent shall make whole for any resulting loss of earningsany applying former striker who was refused reinstatementwithin 5 days after her application, the loss of earnings tobe computed on a quarterly basis as set forth in F. W.Woolworth Co.,90 NLRB 289 (1950), approved inN.L.R.B.v. Seven Up Bottling Co.,344 U.S. 344 (1953), with interestat 6 percent per annum as provided inIsisPlumbing &Heating Co.,138 NLRB 716 (1962), approved inPhilip Car-eyMfg. Co. v. N.L.R.B., supraat 729-731: and(4) post the notices provided for herein.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended:ORDER?A. For the purpose of determining the duration of thecertification of the Union as the recognized bargaining rep-resentative of the appropriate unit, the last 5 months of theinitial year of certification shall be deemed to begin, for thepurposes of paragraph B,2(a) of this Order, on the date theparties sign the agreement reached June 5, 1973, or, for thepurposes of paragraph B,2(b) of this Order, on the dateRespondent commences to bargain in good faith with theUnion.B.Respondent, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusing, if requested by the Union, to sign a contractcontaining all of the provisions agreed upon with the Unionon June 5, 1973 (excluding the indemnity-penalty provisioninsisted upon by Respondent); or if no such request is made,failing or refusing, upon the Union's request, to bargain7 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and Order herein shall, as provided in Sec-tion 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.collectively in good faith with the Union as the collective-bargaining representative of the production and mainte-nance unit found appropriate by the Board, composingRespondent's production and maintenance employees andtruckdrivers employed at the Covington, Tennessee plant,excluding all office clerical employees, servicemen, watch-men, guards, and supervisors as defined in the Act.(b)Failing and refusing to promptly offer to reinstate,and to reinstate, to their former or substantially equivalentjobs former striking employees who have applied uncondi-tionally for reinstatement.(c) In any like manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteedunder Section 7 of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Upon request of the Union, sign a contract contain-ing all of the provisions agreed upon with the Union on June5, 1973 (excluding the indemnity-penalty provision insistedupon by Respondent).(b) If no such request is made, bargain collectively ingood faith with the Union, upon its request, as the bargain-ing representative of all employees in the unit described inparagraph 1(a) above, with respect to wages, hours, andother terms and conditions of employment, and if an under-standing is reached embody it in a signed agreement.(c)Offer employees Lizzie Williams, Helen Harwell, Jer-lene Gooden, Gwen Hoffman, Evelyn Byrd, Mattie Taylor,Veola Taylor, Estelle Millbrook, Carolyn Chaney, and Dor-othy Dowell, who participated in the strike which began onApril 2, 1973, and who have applied unconditionally forreinstatement and not been reinstated, immediate and fullreinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other tightsand privileges, dismissing if necessary persons hired by Re-spondent on and after April 2, 1973. Make whole each ofthe aforenamed ten employees and employee Iola Echols,who was reinstated but not promptly as required by law, forany loss of earnings suffered by reason of Respondent'srefusal or delay in reinstating the employee for so long asthe delay or refusal continued or continues beginning fivedays after the employee applied for reinstatement, and com-puting the loss of earnings in the manner set forth in thesection of this decision entitled "The Remedy."(d) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto ascertain loss of earnings under the terms of this Order.(e)Post at its establishment at Covington, Tennessee,copies of the attached notice marked "Appendix." 8 Imme-diately upon receipt of copies of said notice, on forms to beprovided by the Regional Director for Region 26 (Memphis,Tennessee), the Respondent shall cause the copies to besigned by one of its authorized representatives and posted,the posted copies to be maintained for a period of 60 con-s In the eventthat theBoard'sOrder is enforced by a Judgment of a UnitedStates Courtof Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changedto read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing anOrder of the National LaborRelations Board " COVINGTON FURNITURE MFG. CORP.223secutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to en-sure that said notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director for Region 26, in writ-ing, within 20 days from the date of the receipt of this Order,what steps the Respondent has taken to comply herewith.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board having found, after atrial, that we violated the National Labor Relations Act, wehereby notify you that:WE WILL, upon request of Local 282, United Furni-tureWorkers of America, AFL-CIO (the Union), signa contract containing all of the provisions agreed uponwith the Union on June 5,1973 (excluding the indemni-ty-penalty provision). If no such request is made,WE WILL, upon request of the Union, bargain collec-tively in good faith with the Union as the bargainingrepresentative of all of the employees in the bargainingunit, described below, with respect to wages, hours, andother terms and conditions of employment, and, if anunderstanding is reached, embody it in a signed agree-ment. The bargaining unit is :All production and maintenance employees andtruckdrivers employed at our Covington, Tennesseeplant, excluding all office clerical employees, ser-vicemen, watchmen, guards and supervisors as de-fined in the Act.WE WILL NOT refuse, on request of the Union, to signa contract containing all of the provisions agreed uponwith the Union on June 5,1973 (excluding the indemnity-penalty provision), and if no such request is made.WE WILL NOT fail or refuse, upon request of the Union,to bargain collectively in good faith with the Union.WE WILL NOT fail or refuse to promptly offer to rein-state, and to reinstate, to their former or substantiallyequivalent jobs former striking.employees who haveapplied unconditionally for reinstatement.'WE WILL NOT in any like manner interfere with yourright to join, assist, or be represented by, a labor union,or interfere with any of your rights of self-organizationor mutual aid guaranteed under Section 7 of the Na-tional Labor Relations Act.Since the Board has found that the employees who wereon strike in the period April 2 through June 22, 1973, be-came unfair labor practice strikers on June 5, 1973, andwere not permanently replaced before June 5, 1973,WE WILL offer back to employees Lizzie Williams,Helen Harwell, Jerlene Gooden, Gwen Hoffman, Eve-lyn Byrd, Mattie Taylor, Veola Taylor, Estelle Mill-brook, Carolyn Chaney, and Dorothy Dowell, their oldor substantially equivalent jobs and will dismiss, if nec-essary, persons hired since April 2, 1973. To these 10named employees and to employee Iola Echols, whowas reinstated but not promptly as required by law, WEWILL pay each for any resulting loss of earnings sufferedas a result of our failure or refusal to reinstate herwithin 5 days after her application for reinstatement.DatedByCOVINGTON FURNITUREMFGCORP(Employer)(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Clifford Davis Federal Building,Room 746, 167 North Main Street, Memphis, Tennessee38103, Telephone 901-534-3161.